DETAILED ACTION
Status of the Application
	Claims 1-8, 11-13, 16-21 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s election with traverse of Group VI, claims 1, 3, drawn in part to a non-naturally occurring microbial organism comprising a 4-hydroxybutanal pathway that comprises succinyl-CoA reductase (aldehyde forming); 4-hydroxybutyrate dehydrogenase; 4-hydroxybutyryl-CoA transferase or 4-hydroxybutyryl-CoA hydrolase or 4-hydroxybutyryl-CoA synthase, and 4-hydroxybutyryl-CoA reductase(aldehyde forming), as submitted in a communication filed on 1/19/2021 is acknowledged.
	Applicant’s traverse is on the grounds that a search of the claims of Group VI will likely reveal art relevant to the invention of Group XVIII, and vice versa.  Applicant states that the method of Group XVIII  uses the microbial cell of Group VI.  Thus, Applicant is of the opinion that a search of the claims of Group VI will, of necessity, reveal information relevant to the examination of the claims of Group XVIII, therefore, division of the claims into these groups would result in duplicative searches. Applicant submits that examination of the claims of Group VI and the claims of Group XVIII would not be an undue burden on the Examiner.  
Applicant’s arguments have been fully considered but not deemed persuasive to withdraw the restriction requirement.  For the record, due to a typographical error, the listing of claims from Group VI should have been “1, 3” and not “1-3” as indicated in the prior Office action.  However, it is noted that since claim 2 requires a non-naturally occurring microbial organism that comprises nucleic acids encoding a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, and a 4-hydroxybutyrate reductase, it is clear that claim 2 is not part of Group VI because Group VI does not require a 4-hydroxybutyrate reductase.  The Examiner regrets any confusion this may have caused.  While one of skill in the art may find a disclosure of a microorganism and a method of use for such microorganism, it would be erroneous to assume that all references disclosing a microorganism would also disclose a method of use for such microorganism.  Therefore, contrary to Applicant’s assertions, a 
The requirement is deemed proper and therefore is made FINAL.  
Claims 2, 4-8, 11-13, 16-21 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1, 3 are at issue and will be examined only to the extent they encompass the elected invention. 

Specification
The first paragraph of the specification is objected to for failing to provide the current status of related applications (e.g., now abandoned).  Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 61/251,287 filed on 10/13/2009.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 12/904,130 filed on 10/13/2010, 13/109,732 filed on 05/17/2011, 13/737,866 filed on 01/09/2013, and 15/173,427 filed on  06/03/2016.

Drawings
The drawings submitted on 12/11/2018 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claims 1, 3 are objected to because they encompass non-elected subject matter. Correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claim 3 dependent thereof) is indefinite in the recitation of “organism comprising a ….pathway comprising at least one exogenous nucleic acid encoding a….pathway enzyme ….said …..pathway comprising:…..succinate reductase (aldehyde forming), 4-hydroxybutyrate dehydrogenase, 4-hydroxybutyryl-CoA transferase….. and 4-hydroxybutyryl-CoA reductase (aldehyde forming)” for the following reasons.  As written, it is unclear if the organism or the pathway is required to have the recited exogenous nucleic acids. In addition, it is unclear as to how the pathway can comprise nucleic acids. Moreover, as written, it is unclear if the microbial organism is required to have a nucleic acid encoding the recited enzymes, or if the organism is only required to have one exogenous nucleic acid encoding any enzyme of a 4-hydroxybutanal pathway, unrelated to any of the enzymes recited.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 1 and 3 are directed in part to a microbial organism which comprises nucleic acids encoding a genus of succinyl-CoA reductases (aldehyde forming), a genus of 4-hydroxybutyrate dehydrogenases, a genus of 4-hydroxybutyryl-CoA reductases (aldehyde forming), and a genus of 4-hydroxybutyryl-CoA transferases, 4-hydroxybutyryl-CoA hydrolases, or 4-hydroxybutyryl-CoA synthases, wherein said enzymes have any structure.   
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied 
There is no actual structural limitation with regard to the members of the genus of nucleic acids encoding the recited enzymes.   While the specification and the prior art discloses the structures of a limited number of enzymes which have been suggested as being able to catalyze some of the reactions associated with the synthesis of 4-hydroxybutanal, neither the specification nor the art provide the structural elements required in any gene/nucleic acid encoding any succinyl-CoA reductase (aldehyde forming), any 4-hydroxybutyrate dehydrogenase, any 4-hydroxybutyryl-CoA reductase (aldehyde forming), any 4-hydroxybutyryl-CoA transferase, any 4-hydroxybutyryl-CoA hydrolase, or any 4-hydroxybutyryl-CoA synthase. No correlation between structure and proteins having the desired enzymatic activity has been provided.
The claims encompass a large genus of nucleic acids encoding proteins which are structurally unrelated.  A sufficient written description of a genus of nucleic acids may be achieved by a recitation of a representative number of nucleic acids defined by their nucleotide sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no structural feature which is representative of all the members of the genus of nucleic acids recited in the claim, and there is no information as to a correlation between structure and function.  Furthermore, while one could argue that the structures of a few enzymes associated with the synthesis of 4-hydroxybutanal are representative of the structures of all the members of the genus of enzymes recited, it is noted that the art teaches that it is unpredictable to assign function one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural variations may result in changes affecting function, and no additional information correlating structure with the desired activity has been provided, one cannot reasonably conclude that the nucleic acids taught in the specification and/or the art are representative of the structure of all the nucleic acids required. 
Due to the fact that the specification and the prior art only discloses a few species of the genus of nucleic acids encoding the recited enzymes, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant microbe which has been transformed with the P. gingivalis sucD gene, which encodes a succinyl-CoA reductase (aldehyde forming), the  P. gingivalis 4hbd gene, which encodes an enzyme that catalyzes the conversion of succinate semialdehyde to 4-hydroxybutyrate, the Clostridium kluyveri cat2 gene, which encodes an enzyme that catalyzes the conversion of 4-hydroxybutyrate to 4-hydroxybutyryl-CoA, and the Clostridium beijerinckii ald gene, which encodes an enzyme that catalyzes the conversion of 4-hydroxybutyryl-CoA to 4-hydroxybutanal, does not reasonably provide enablement for a recombinant microbe which has been transformed with .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breath of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 1 and 3 are so broad as to encompass a  recombinant microbe which has been transformed with nucleic acids encoding any succinyl-CoA reductase (aldehyde forming), any 4-hydroxybutyrate dehydrogenase, any 4-hydroxybutyryl-CoA reductase (aldehyde forming), and any 4-hydroxybutyryl-CoA transferase, any 4-hydroxybutyryl-CoA hydrolase, or any 4-hydroxybutyryl-CoA synthase. The enablement provided is not commensurate in scope with the claim due to the extremely large number of nucleic acids encoding enzymes of unknown structure encompassed by the claims. In the instant case, the specification enables a recombinant microbe which has been transformed with the P. gingivalis sucD gene, the  P. gingivalis 4hbd gene, the Clostridium kluyveri cat2 gene, and the Clostridium beijerinckii ald gene.
The amount of direction or guidance presented and the existence of working examples.  The specification and the prior art discloses the amino acid sequences of a few enzymes associated with the synthesis of 4-hydroxybutanal, including a limited number of enzymes that can catalyze the conversion of succinate to succinate semialdehyde and the conversion of 4-hydroxybutyrate to 4-hydroxybutanal.  However, the specification fails to provide information as to the structural elements required in any 
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The nucleotide sequence of the coding region of a nucleic acid determines the structural and functional properties of the protein encoded by said nucleic acid.  While the art discloses a limited number of enzymes associated with the synthesis of 4-hydroxybutanal, neither the specification nor the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of a nucleic acid encoding any enzyme associated with the conversion of succinyl-CoA to succinic semialdehyde, the conversion of succinate semialdehyde to 4-hydroxybutyrate, the conversion of 4-hydroxybutyrate to 4-hydroxybutyryl-CoA, and the conversion of 4-hydroxybutyryl-CoA to 4-hydroxybutanal. 
The art clearly teaches that determining function based solely on structural homology is highly unpredictable.  At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity.  For example, Branden et al. (Introduction to Protein Structure, Garland Publishing Inc., New York, page 247, 1991) teach  that (a) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (b) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (c) the difficulties in designing de novo stable proteins with specific functions.   Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of 
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polynucleotide were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for any number of polynucleotides to find those that encode proteins associated with the conversion of succinyl-CoA to succinic semialdehyde, the conversion of succinic semialdehyde to 4-hydroxybutyrate, the conversion of 4-hydroxybutyrate to 4-hydroxybutyryl-CoA, and the conversion of 4-hydroxybutyryl-CoA to 4-hydroxybutanal. In the absence of (a) a rational and predictable scheme for identifying which nucleic acids are more likely to encode an enzyme having the recited activity, and/or (b) a correlation between structure and function, one of skill in the art would have to test an essentially infinite number of nucleic acids to determine which ones encode the desired enzyme.   
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and function, and the high degree of unpredictability of the prior art in regard to assigning function based solely on structural homology, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1 and 3 are rejected under 35 U.S.C. 102(e) as being anticipated by Lynch (WO 2010/006076, claims priority to 61/134,214 filed on 7/8/2008).  Lynch teaches a recombinant microorganism which is able to produce 4-hydroxybutanal, wherein said recombinant microorganism comprises several enzymes associated with the synthesis of 4-hydroxybutanal and 1,4-butanediol (Abstract).  Lynch teaches a pathway (pathway C in Figure 1, second page) for the synthesis of 4-hydroxybutanal that includes an enzyme for the conversion of succinate to succinate semialdehyde, a 4-hydroxybutyrate dehydrogenase for the conversion of succinate semialdehyde to 4-hydroxybutyrate, and an enzyme that catalyzes the conversion of 4-hydroxybutyrate to 4-hydroxybutanal.  Lynch teaches the 4-hydroxybutyrate dehydrogenase encoded by the C. kluyveri 4hbD gene (page 6, paragraph [026]), the succinate semialdehyde dehydrogenase encoded by the E. coli gabD/yne1 gene (page 6, paragraph [025]) for the conversion of succinate to succinate semialdehyde, and aldehyde dehydrogenases such as that encoded by the E. coli adh gene (page 5, paragraph [022]) for catalyzing the conversion of 4-hydroxybutyrate to 4-hydroxybutanal.  It is noted that while the specification of the instant application refers to a succinate reductase and a 4–hydroxybutyrate reductase as enzymes which are “1.2.1.e” enzymes and the specification provides examples of enzymes which are “1.2.1.e”, there is no disclosure of what is encompassed by the term "4-hydroxybutyrate reductase" or “succinate reductase”, what is excluded from the group of enzymes labeled “1.2.1.e”, or whether there are additional enzymes which should be labeled 1.2.1.e which were not specifically stated in the specification.  Therefore, in the absence .

Claims 1 and 3 are rejected under 35 U.S.C. 102(b) as being anticipated by Burk et al. (WO 2008/115840, published 9/25/2008).  
Claims 1 and 3 are directed in part to a recombinant microbe which has been transformed with a nucleic acid that encodes a succinyl-CoA reductase (aldehyde forming), a nucleic acid that encodes a 4-hydroxybutyrate dehydrogenase, a nucleic acid that encodes a 4-hydroxybutyryl-CoA transferase, and a nucleic acid that encodes a 4-hydroxybutyryl-CoA reductase (aldehyde forming).  Burk et al. teach a non-naturally occurring microbial organism that a 1,4-butanediol (BDO) biosynthetic pathway, wherein said microbial organism comprises at least one exogenous nucleic acid encoding a CoA dependent succinic semialdehyde dehydrogenase, a 4-hydroxybutanoate dehydrogenase, a 4-hydroxybutyryl-CoA:acetyl-CoA transferase, and an aldehyde dehydrogenase (page 2, lines 12-18).  Burk et al. teach that a CoA-dependent succinic semialdehyde dehydrogenase catalyzes the conversion of succinyl-CoA to succinic semialdehyde, a 4-hydroxybutanoate dehydrogenase catalyzes the conversion of succinic semialdehyde to 4-hydroxybutyrate, a 4-hydroxybutyryl-CoA:acetyl-CoA transferase catalyzes the conversion of 4-hydroxybutyrate to 4-hydroxybutyryl-CoA, and an aldehyde dehydrogenase catalyzes the conversion of 4-hydroxybutyryl-CoA to 4-hydroxybutyraldehyde (i.e., 4-hydroxybutanal; page 3, lines 12-20; Figure 2, reactions 6, 7, 9, and 12, respectively).  Burk et al. teach a 1, 4 BDO pathway that comprises a 4-P. gingivalis sucD gene as encoding an enzyme that catalyzes the conversion of succinyl-CoA to succinic semialdehyde (page 68, Table 6, reaction 6), the P. gingivalis 4hbd gene as encoding an enzyme that catalyzes the conversion of  succinic semialdehyde to 4-hydroxybutyrate (page 68, Table 6, reaction 7), the Clostridium kluyveri cat2 gene as encoding an enzyme that catalyzes the conversion of 4-hydroxybutyrate to 4-hydroxybutyryl-CoA (page 67, Table 6, reaction 9), and the  Clostridium saccharoperbutylacetonicum bld gene as encoding an enzyme that catalyzes the conversion of 4-hydroxybutyryl-CoA to 4-hydroxybutanal (page 68, Table 6, reaction 12).   
According to the specification of the instant application, the enzyme encoded by the  P. gingivalis sucD gene has succinyl-CoA reductase (aldehyde forming) activity, the enzyme encoded by the P. gingivalis 4hbd gene has 4-hydroxybutyrate dehydrogenase activity, the enzyme encoded by the  Clostridium kluyveri cat2 gene has 4-hydroxybutyryl-CoA transferase activity, and the enzyme encoded by the  Clostridium saccharoperbutylacetonicum bld gene has 4-hydroxybutyryl-CoA reductase (aldehyde forming).   Therefore, the teachings of Burk et al. anticipate the instant claims as written/interpreted. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1 and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over (i) claim 5 of U.S. Patent No. 10,662,451, (ii) claim 3 of U.S. Patent No. 10,087,470 , (iii) claim 2 of U.S. Patent No. 9,988,656, (iv) claim 1 of U.S. Patent No. 8,715,971,  and (v) claim 3 of U.S. Patent No. 8,445,244.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1 and 3 of the instant application are directed in part to a recombinant microbe which has been transformed with (i) a nucleic acid that encodes a succinyl-CoA reductase (aldehyde forming), (ii) a nucleic acid that encodes a 4-hydroxybutyrate dehydrogenase, (iii) a nucleic acid that encodes a 4-hydroxybutyryl-CoA transferase, 4-hydroxybutyryl-CoA hydrolase, or 4-hydroxybutyryl-CoA synthase and (iv) a nucleic acid that encodes a 4-hydroxybutyryl-CoA reductase (aldehyde forming), wherein the nucleic acids are exogenous.  
Claim 5 of US Patent No. 10,662,451 is directed in part to a non-naturally occurring microbial organism comprising exogenous nucleic acids encoding a combination of enzymes of: a 4-hydroxybutyrate dehydrogenase; a 4-hydroxybutyryl-CoA transferase, a 4-hydroxybutyryl-CoA hydrolase, or a 4-hydroxybutyryl-CoA synthetase; a 4-hydroxybutyryl-CoA reductase (alcohol forming); and a 4-hydroxybutyrate lactonase, wherein the exogenous nucleic acids are expressed in the microbial organism, wherein   the microbial organism further comprises exogenous nucleic acids encoding  a succinyl-CoA transferase, a succinyl-CoA hydrolase, or a succinyl-CoA synthetase; and a succinyl-CoA reductase (aldehyde forming).  Therefore, the microbial organism of claim 5 of US Patent No. 10,662,451 anticipates the microbial organism of claims 1, 3 of the instant application as written/interpreted. 
Claim 3 of U.S. Patent No. 10,087,470 is directed in part to a non-naturally occurring microbial organism comprising exogenous nucleic acid encoding enzymes carbon monoxide dehydrogenase and a malate dehydrogenase, said enzymes expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of carbon monoxide or hydrogen, thereby increasing the yield of redox-limited products via carbohydrate-based carbon feedstock, wherein said microbial organism further 
Claim 2 of U.S. Patent No. 9,988,656 is directed in part to a non-naturally occurring microbial organism comprising exogenous nucleic acids encoding a combination of enzymes of: a 4-hydroxybutyrate dehydrogenase; a 4-hydroxybutyryl-CoA transferase; a 4-hydroxybutyryl-CoA reductase (aldehyde forming); a 1,4-butanediol dehydrogenase; and a 4-hydroxybutyrate lactonase; wherein the exogenous nucleic acids are expressed in the microbial organism, wherein the microbial organism further comprises exogenous nucleic acids encoding  a succinyl-CoA transferase, a succinyl-CoA hydrolase, or a succinyl-CoA synthetase; and a succinyl-CoA reductase (aldehyde forming).  Therefore, the microbial organism of claim 2 of US Patent No. 9,988,656 anticipates the microbial organism of claims 1, 3 of the instant application as written/interpreted.
Claim 1 of U.S. Patent No. 8,715,971 is directed to a non-naturally occurring microbial organism having a 1,4-butanediol pathway and an isopropanol pathway, comprising at least one exogenous nucleic acid encoding a 1,4-butanediol pathway enzyme expressed in a sufficient amount to produce 1,4-butanediol and at least one exogenous nucleic acid encoding an isopropanol pathway enzyme expressed in a sufficient amount to produce isopropanol, wherein said 1,4-butanediol pathway comprises: (1) a succinyl-CoA reductase, a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl-CoA transferase, a 4-hydroxybutyryl-CoA reductase (aldehyde-forming) and a 4-hydroxybutyraldehyde reductase; (2) a succinyl-CoA reductase, a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyryl-CoA synthetase, a 4-hydroxybutyryl-CoA reductase (aldehyde-forming) and a 4-hydroxybutyraldehyde reductase; (3) a succinyl-CoA reductase, a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate reductase and a 4-hydroxybutyraldehyde reductase; (4) a succinyl-CoA reductase, a 4-hydroxybutyrate dehydrogenase, a 4-hydroxybutyrate kinase, a phosphotrans-4-hydroxybutyrylase, a 4-hydroxybutyryl-CoA reductase (aldehyde-forming) and a 4-hydroxybutyraldehyde reductase; or (5) a succinyl-CoA reductase, a 4-
Claim 3 of U.S. Patent No. 8,445,244 is directed to a non-naturally occurring microbial organism comprising at least one exogenous nucleic acid encoding each of the following polypeptides: (i) a carbon monoxide dehydrogenase, (ii) a hydrogenase, (iii) an NAD(P)H:ferredoxin oxidoreductase, and (iv) a ferredoxin, wherein the polypeptides are expressed in a sufficient amount to enhance the availability of reducing equivalents in the presence of carbon monoxide or hydrogen, thereby increasing the yield of redox-limited products via carbohydrate-based carbon feedstock; and wherein the microbial organism further comprises one or more nucleic acids encoding an enzyme selected from the group consisting of a phosphoenolpyruvate carboxylase, a phosphoenolpyruvate carboxykinase, a pyruvate carboxylase, and a malic enzyme, wherein said  non-naturally occurring microbial organism  further comprises a 1,4-butanediol pathway, and wherein said microbial organism further comprises at least one exogenous nucleic acid encoding an enzyme selected from the group consisting of: 1) Succinyl-CoA transferase, or Succinyl-CoA synthetase (or succinyl-CoA ligase), 2) Succinyl-CoA reductase (aldehyde forming), 3) 4-Hydroxybutyrate dehydrogenase, 4) 4-Hydroxybutyrate kinase, 5) Phosphotrans-4-hydroxybutyrylase, 6) 4-Hydroxybutyryl-CoA reductase (aldehyde forming), 7) 1,4-butanediol dehydrogenase, 8) Succinate reductase, 9) Succinyl-CoA reductase (alcohol forming), 10) 4-Hydroxybutyryl-CoA transferase, 4-Hydroxybutyryl-CoA hydrolase, or 4-Hydroxybutyryl-CoA synthetase, 11) 4-Hydroxybutyrate reductase, 12) 4-Hydroxybutyryl-phosphate reductase, and 13) 4-Hydroxybutyryl-CoA reductase (alcohol forming). 

Claims 1 and 3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over (i) claims 1-5 of U.S. Patent No. 8,377,667, and (ii) claims 1-5 of U.S. Patent No. 8,377,666.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1 and 3 of the instant application are directed in part to a non-naturally occurring microbial organism that comprises a 4-hydroxybutanal pathway, wherein said organism comprises one or more exogenous nucleic acids encoding (i) a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, and a 4-hydroxybutyrate reductase, or (ii) an alpha-ketoglutarate decarboxylase, a 4-hydroxybutyrate dehydrogenase, and a carboxylic acid reductase (4-hydroxybutyrate reductase).  
Claims 1-5 of U.S. Patent No. 8377667 are directed to a non-naturally occurring microorganism comprising a 4-hydroxybutanal pathway, wherein said 4-hydroxybutanal pathway comprises an alpha-ketoglutarate decarboxylase, a 4-hydroxybutyrate dehydrogenase, and a carboxylic acid reductase, and wherein said microorganism comprises at least one exogenous nucleic acid encoding a carboxylic acid reductase. Therefore, the microorganism of claims 1-5 of U.S. Patent No. 8377667 anticipates the invention of claims 1 and 3 as written.
Claims 1-5 of U.S. Patent No. 8377666 are directed in part to a non-naturally occurring microorganism comprising a 4-hydroxybutanal pathway, wherein said 4-hydroxybutanal pathway comprises a succinyl-CoA reductase (aldehyde forming), a 4-hydroxybutyrate dehydrogenase, and a carboxylic acid reductase, and wherein said microorganism comprises at least one exogenous nucleic acid encoding a carboxylic acid reductase. Therefore, the microorganism of claims 1-5 of U.S. Patent No. 8377666 anticipates the invention of claims 1 and 3 as written.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner 





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
June 14, 2021